DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  For example, claim 3 recites a tendon system, claims 4-7 recite docked and undocked positions; claim 4 recites, inter alia, “wherein the working channel is only accessible for insertion of the implement when the first instrument is in the undocked position”; claim 5 recites, inter alia, “an undocked position in which the first surgical instrument is at least partially separated from the robotic manipulator”; claim 6 recites, inter alia, “where the first surgical instrument has an external surface and wherein the implement is lockable to the external surface of the instrument.” Furthermore, the instant specification refers to numerical labels that do not appear in the drawings.  Therefore, the abovementioned elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As discussed above, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite docked and undocked positions.  But the instant specification does not provide any disclosure concerning the docked and undocked positions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et. al. (US 20190175799 A1, Dec. 8, 2017) (hereinafter “Hsu”).
Regarding claim 1, Hsu teaches a surgical system comprising: a robotic manipulator (e.g., 12, Fig. 3); a first surgical instrument (e.g., 100, Fig. 16) removably mountable to the robotic manipulator and maneuverable within a body cavity by the robotic manipulator (as depicted in Fig. 13), said instrument having an end effector (e.g., 22, Fig. 2; [0066]) and a working channel (105, Fig. 17) proportioned to receive an implement (e.g., [0116]; Fig. 16) therethrough, and wherein the control of at least the first surgical instrument is managed through a user interface (e.g., 11, Fig. 1, [0196]).  See also [0092], [0154], [0185].
Regarding claim 2, Hsu teaches a surgical system, wherein the first instrument is articulatable in at least one degree of freedom (e.g., [0066]). 
Regarding claim 3, Hsu teaches a surgical system, wherein the first instrument includes at least one jaw moveable between first and second positions, and a tendon system actuatable by the robotic system to move the jaw between the first and second positions and to articulate the instrument.  See, e.g., [0089].
Regarding claims 8-15, as discussed above, Hsu teaches a surgical system, where the implement manually controllable to perform an action within a body cavity when the implement is disposed in the working channel (as recited in claim 8); further including a second robotic manipulator, where the implement is robotically controlled by the second robotic manipulator (as depicted in Figs. 1, 2) when the implement is within the working channel (as recited in claim 9); where the instrument end effector is configured to protect (via outer shafts or sheaths) surrounding tissue from an intervention performed using the implement (as recited in claim 10); wherein the instrument end effector electrically, thermally or optically isolates protect (via outer shafts or sheaths) the surrounding tissue (as recited in claim 11); where the working channel is connectable to a fluid or suction source for use in delivering fluid or gas or evacuating surgical materials, fluids or devices from a working area within a body cavity  (e.g., [0008]-[0009]) (as recited in claim 12); wherein the working channel has a distal end positioned proximal to the distal end of the end effector (as recited in claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to claim 1, and further in view of Suzuki et. al. (US 20080125809 A1, May 29, 2008) (hereinafter “Suzuki”).
Regarding claims 14 and 15, as discussed above, Hsu teaches a surgical system, except wherein the instrument shaft has an opening in a sidewall.  Suzuki teaches wherein the distal end of the working channel is coupled with an opening (e.g., for insertion of 21, Fig. 1) in a sidewall of the instrument shaft.  See Figs. 1, 3 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suzuki with the teachings of Hsu such that wherein the distal end of the working channel is coupled with an opening in a sidewall of the instrument shaft (as recited in claim 14); where the instrument is extendable from the working channel via the opening in the sidewall (as recited in claim 15) in order to allow for ease of insertion of the instrument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792